Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Title  reference to  locking clip should be added 
Claim   7  is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    Dependency is incorrect 

Claims  1  2  8  9  10  11  12   is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohsumi 4871323  in view of Lien 10374361  and Shain  1826235
For claims    1  2  12  Ohsumi includes   first  second connectors   1  2    intermediate member 6  with mountable portions  6b   6b  locking portion 6a    Locked position  figure  5 prevents movement of connector 1 to left  , read as upward ,  claim 2 also note  open position  figure  3                                              For claims  1  2  12 obvious to locate  part1 as mounted to a panel or device in view of Lien  figure 6 and Shain at 9    Claim 8  to obvious choice of material  Claims  9    obvious to use angled first connector  in view of Shain at 502   Claim 10  then readable on Ohsumi with angled cable       Claim 11 also obvious to use well known coaxial type connector 
Claim(s) 1  is is/are rejected under 35 U.S.C. 102(a  1  ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nickel 8333623
N0te  figure 4   and 3  first connector  30  second connector   26    on support  38  intermediate member 36 with mountable portions  64  and lockable  portion 34  in locked position   to prevent upward disengagement of   connector  30

Claims   3-6   are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims                                                                                                                                                                    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NEIL ABRAMS/Primary Examiner, Art Unit 2832